DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US Pub. No. 2010/0259523 A1) shows a display apparatus (Fig. 2 and para. 21) comprising: a liquid crystal panel (Fig. 2 and paras. 6 and 21); and a source driver (Fig. 2) configured to output an image (video) signal to the liquid crystal panel (paras. 6 and 20), wherein the source driver comprises: a digital-to-analog converter (DA converter, 224, Fig. 2 and para. 21) configured to convert digital image data into an image signal of normal polarity (VP1) and an image signal of inversion polarity (VP2, Fig. 2 and paras. 21 and 23);  a plurality of multiplexers 220 each of which receives the image signal of the normal polarity and the image signal of the inversion polarity from the DA converter (Figs. 2 and 4 and paras. 21 and 26), and outputs the image signal of the normal polarity and the image signal of the inversion polarity or cross outputs the image signal of the normal polarity and the image signal of the inversion polarity (Fig. 4 and para. 26);  and an inversion controller (providing control signal CON) configured to output a control signal CON to each of the plurality of . 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites that each of the plurality of multiplexers is configured to receive one of a first control signal and a second control signal from the inversion controller independently of each other.
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 3 – 15 are allowable at least by virtue of their dependence on claim 1.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627